(AVERY and CLARK, JJ., concur, but are of the opinion that the additional question, to wit, whether the applicant for registration "has been convicted of an infamous crime," should be allowed to be asked.)
This matter comes before us by appeal from an order and judgment made byW. A. Montgomery, one of the justices *Page 400 
of this Court. After argument by counsel, we are of opinion that said order is in accordance with the true intent of the Act of Assembly of 1895, ch. 159, and the same is affirmed. In consideration of the importance of the matter, it is proper to say that we think the registrars under said act may ask the elector his age and residence, as well as the township or county from whence he removed, in the case of a removal since the last election, and the name by which he is commonly known, and that by authority of the Constitution, Art. VI, sec. 1, the registrars may ask the elector if he has resided in the State twelve months next preceding the election and ninety days in the county in which he offers to vote, and that no more questions can be asked by the registrars under said act. If the elector answers that he is 21 years old, and has resided in the State twelve months and in the (643) county ninety days previous to the election at which he proposes to vote, it is the duty of the registrars, upon his taking the oath prescribed by section 16, to record his name as a voter. Upon the request of any bystander he can be sworn as to his residence. Challenges, if made at all, must be made at the time and in the manner specified in the act.
AFFIRMED.